The motions of the defendant unions made in December, 1954, to vacate the permanent injunction should have been granted as the situation between the parties had materially changed. The State Labor Relations Board had found plaintiffs guilty of unfair labor practices against their employees and against the defendant unions, and had declared the independent union to be a company union created at the behest of plaintiffs. Picketing against unfair labor practices is a lawful and legitimate labor objective under the laws of this State (Wood v. O’Grady, 307 N. Y. 532, 539, 540). Orders unanimously reversed and the motions to vacate the injunction granted, with $10 costs. Settle order on notice. Concur — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.